United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1765
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Jesus Ixta-Salazar,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 12, 2010
                                 Filed: February 18, 2010
                                  ___________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Jesus Ixta-Salazar was found guilty following a jury trial of conspiracy to
distribute methamphetamine, in violation of 21 U.S.C. §§ 841and 846, and being a
prohibited person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(5)(a).
The district court1 sentenced Ixta-Salazar to 235 months’ imprisonment followed by
five years of supervised release. Ixta-Salazar appeals, contending the district court
erred in denying his request for judgment of acquittal. Ixta-Salazar also argues the
district court's sentence constitutes cruel and unusual punishment. We affirm.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
      In May 2008, Ixta-Salazar was pulled over by police in Bellevue, Nebraska.
Officers discovered a loaded .45 caliber firearm during the subsequent search of Ixta-
Salazar’s vehicle. Ixta-Salazar stipulated he was in the United States illegally and he
owned the firearm discovered during the search.

        At trial, the jury heard testimony from four government witnesses, all of whom
testified they witnessed Ixta-Salazar sell methamphetamine. Robert Morris testified
he obtained at least ten pounds of methamphetamine from Ixta-Salazar during the
period of the conspiracy. Another witness, Jarrod King, testified he received at least
two and a half pounds of methamphetamine from Ixta-Salazar during the same period.
Additionally, Fred Herron testified he saw Ixta-Salazar deliver methamphetamine to
King, who in turn delivered the drugs to Herron. Finally, Raymond Crawford
described two occasions on which Ixta-Salazar delivered methamphetamine to Morris
at his trailer.

      Ixta-Salazar was found guilty following a jury trial of conspiracy to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841and 846, and being a prohibited
person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(5)(a).

       The first issue Ixta-Salazar raises is whether the evidence presented at trial was
sufficient to prove he participated in a conspiracy to distribute methamphetamine. We
review de novo Ixta-Salazar’s claim of insufficient evidence, “viewing evidence in the
light most favorable to the government, resolving conflicts in the government’s favor,
and accepting all reasonable inferences that support the verdict.” United States v.
Whirlwind Soldier, 499 F.3d 862, 869 (8th Cir. 2007) (internal quotation marks
omitted). The conviction will be sustained unless no reasonable jury could have found
the accused guilty of the crime charged. Id. A conviction on a conspiracy charge
requires that the government prove beyond a reasonable doubt (1) the existence of an
agreement to achieve an illegal purpose, (2) that the defendant knew of the agreement,
and (3) that the defendant knowingly became part of the agreement. United States v.

                                          -2-
Johnson, 470 F.3d 1234, 1237 (8th Cir. 2006). “Moreover, a conspiracy conviction
may be based on indirect or circumstantial evidence, including solely testimony from
co-conspirators.” Whirlwind Soldier, 499 F.3d at 870. After a careful review of the
record, we conclude the evidence was sufficient for the jury to find Ixta-Salazar guilty
of conspiracy to distribute methamphetamine.

      Ixta-Salazar next argues that his sentence amounts to cruel and unusual
punishment, in violation of the Eighth Amendment. “[A] penalty may be cruel and
unusual because it is excessive and serves no valid legislative purpose.” Furman v.
Georgia, 408 U.S. 238, 331 (1972) (Marshall, J., concurring). In making its
determination, courts are guided by “objective indicia of society's standards, as
expressed in legislative enactments and state practice with respect to executions.”
Kennedy v. Louisiana, 128 S.Ct. 2641, 2650 (2008) (quoting Roper v. Simmons, 543
U.S. 551, 563 (2005)). Consensus is not dispositive, however. Whether a punishment
is disproportionate to the crime also depends on the standards elaborated by
controlling precedents and on courts’ own understanding and interpretation of the
Eighth Amendment’s text, history, meaning, and purpose. Id.

      In this case, Ixta-Salazar was sentenced to 235 months’ imprisonment, which
represented the bottom end of the presumptive range under the sentencing guidelines.
Ixta-Salazar does not challenge the district court's calculation of the guidelines range.
In United States v. Rudolph, 970 F.2d 467, 470 (8th Cir. 1992), we held that the
mandatory minimum sentence of fifteen years imprisonment under § 924(e) is not
cruel and unusual punishment and does not violate the Eighth Amendment.
Subsequently, we held in United States v. Yirkovsky, 259 F.3d 704, 707 (8th Cir.
2001), that a sentence of 180 months’ imprisonment for possessing one round of
ammunition was not cruel and unusual in light of the mandatory minimum sentences
imposed by Congress. We reach the same conclusion here, and hold that Ixta-
Salazar’s sentence does not amount to cruel and unusual punishment.

      We affirm.
                        ______________________________

                                          -3-